--------------------------------------------------------------------------------

MASTER SOFTWARE LICENSE CANCELLATION AGREEMENT

     THIS MASTER SOFTWARE LICENSE CANCELLATION AGREEMENT (the “Agreement”) is
hereby entered into on this 27th day of December 2010, by and between MOUNT
KNOWLEDGE HOLDINGS, INC., a Nevada corporation, having its address at 39555
Orchard Hill Place, Suite 600 PMB 6096, Novi, Michigan 48375, (the “Company”)
and MOUNT KNOWLEDGE INC., an Ontario Canada corporation, having its address at
150 Consumers Road, Suite 202, Toronto, ON, M2J 1P9, Canada, (“MTKINC”).

RECITALS

     WHEREAS, Company and MTKINC executed a Master Software License Agreement on
or about January 21, 2010 (the “Master Software License Agreement”), a copy
attached hereto as Exhibit A; and

     WHEREAS, both the Company and MTKINC deem it to be in their respective best
interests and hereby agree to immediately cancel the Master Software License
Agreement.

AGREEMENT

     NOW THEREFORE, in consideration of the mutual covenants contained herein
(the sufficiency whereof is hereby acknowledged by the parties hereto), the
parties hereby agree to and with each other as follows:

     1. CANCELLATION. On the terms and subject to the conditions of this
Agreement, immediately upon the execution of this Agreement by all parties
hereto, the Master Software License Agreement shall be deemed to be cancelled
and shall no longer have any legal effect (the “Cancellation Transaction”).

     2. RELEASE. Effective upon consummation of the Cancellation Transaction,
MTKINC, together with its successors and assigns, and all others claiming
through or under it, does hereby remise, release, acquit and forever discharge
the Company, its respective directors, officers, shareholders, employees,
consultants and agents, and their respective successors and assigns
(collectively, the “Releasee Parties”), of and from all obligations, claims,
debts, demands, covenants, contracts, promises, agreements, liabilities,
controversies, costs, expenses, causes of action, suits and demands whatsoever,
in law or in equity, whether known or unknown, foreseen or unforeseen, accrued
or not accrued, direct or indirect, which MTKINC ever had, now or can, shall or
may have howsoever against the Releasee Parties, either alone or in combination
with others, arising out of or from or in any way related to the original grant
and this cancellation of the Master Software License Agreement.

     3. REPRESENTATIONS OF COMPANY. Company represents and warrants to MTKINC as
follows:

  (a)

All action on the part of Company, necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of the
Company hereunder has been taken. This Agreement, when executed and delivered by
Company, will constitute a valid and legally binding obligation of Company,
enforceable against Company in accordance with its terms.

        (b)

Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, does or will violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge
or other restriction of any government, governmental agency, or court to which
Company is subject or any provision of its organizational documents or other
similar governing instruments, or conflict with, violate or constitute a default
under any agreement, credit facility, debt or other instrument or understanding
to which Company is a party. Company has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with the transactions contemplated hereby.


--------------------------------------------------------------------------------


  (c)

No authorization, consent, approval or other order of, or declaration to or
filing with, any governmental agency or body or other person is required for the
valid authorization, execution, delivery and performance by Company of this
Agreement and the consummation of the transactions contemplated hereby.

4. REPRESENTATIONS OF MTKINC. MTKINC represents and warrants to Company as
follows:

  (a)

All action on the part of MTKINC, necessary for the authorization, execution and
delivery of this Agreement, the performance of all obligations of the MTKINC
hereunder has been taken. This Agreement, when executed and delivered by MTKINC,
will constitute a valid and legally binding obligation of MTKINC, enforceable
against MTKINC in accordance with its terms.

        (b)

Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, does or will violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge
or other restriction of any government, governmental agency, or court to which
MTKINC is subject or any provision of its organizational documents or other
similar governing instruments, or conflict with, violate or constitute a default
under any agreement, credit facility, debt or other instrument or understanding
to which MTKINC is a party. MTKINC has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with the transactions contemplated hereby.

        (c)

No authorization, consent, approval or other order of, or declaration to or
filing with, any governmental agency or body or other person is required for the
valid authorization, execution, delivery and performance by MTKINC of this
Agreement and the consummation of the transactions contemplated hereby.

     5. GOVERNING LAW. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Nevada.

     6. AMENDMENTS; WAIVERS. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
each party or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No action taken pursuant to this Agreement, including
any investigation by or on behalf of any party, will be deemed to constitute a
waiver by the party taking such action, or compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach.

     7. SUCCESSORS AND ASSIGNS. This Agreement shall be binding on and inure to
the benefit of the parties hereto and their respective successors, heirs,
personal representatives, and permitted assigns.

     8. SEVERABILITY. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired hereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

2

--------------------------------------------------------------------------------

     9. ENTIRE AGREEMENT. This Agreement represents the entire agreement of the
parties hereto with respect to the matters contemplated hereby, and there are no
written or oral representations, warranties, understandings or agreements with
respect hereto except as expressly set forth herein.

     10. FURTHER ASSURANCES. Each of Company and MTKINC hereby agrees and
provides further assurances that it will, in the future, execute and deliver any
and all further agreements, certificates, instruments and documents and do and
perform or cause to be done and performed, all acts and things as may be
necessary or appropriate to carry out the intent and accomplish the purposes of
this Agreement.

     11. COUNTERPARTS. This Agreement may be executed via facsimile in one or
more counterparts and transmitted via facsimile or PDF, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. When counterparts of copies have been executed by all parties, they
shall have the same effect as if the signatures to each counterpart or copy were
upon the same document and copies of such documents shall be deemed valid as
originals.

[Signatures follow on next page]

3

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF the parties hereto have placed their signatures hereon
on the day and year first above written.

WITNESSES:   COMPANY           MOUNT KNOWLEDGE HOLDINGS, INC., Print Name:
_________________________________   A Nevada Corporation                 /s/
Daniel A. Carr Print Name: _________________________________   By: Daniel A.
Carr     Its: President and CEO                         WITNESSES:   MTKINC    
      MOUNT KNOWLEDGE INC., Print Name: __________________________________   An
Ontario Canada Corporation                       /s/ Erwin Sniedzins Print Name:
__________________________________   By: Erwin Sniedzins     Its: President and
CEO

4

--------------------------------------------------------------------------------

EXHIBIT A

Copy of executed Master Software License Agreement

Dated January 21, 2010

5

--------------------------------------------------------------------------------